                         UNITED STATES DISTRICT COURT
                         EASTERN DISTRICT OF MISSOURI
                             SOUTH BEND DIVISION


KIMBERLY CLARK,                                  )
                                                 )
                               Plaintiff,        )
                                                 )
              vs.                                )      No. 3:18CV819-PPS/MGG
                                                 )
MIKE ANDERSON CHRYSLER DODGE                     )
SUPER CENTER OF LOGANSPORT, INC.,                )
                                                 )
                               Defendant.        )


                                            ORDER

       This case by Kimberly Clark was filed in October 2018, alleging that her former

employer had unlawfully discriminated against her on the basis of her sex, retaliated

against her for reporting sexual harassment, and defamed her by false statements

implying sexual misconduct on her part. [DE 1.] Clark’s attorney was allowed to

withdraw in March, 2019 after he advised the Court that he had been unable to commu-

nicate with Clark since August 2018. [DE 18, 22.] Magistrate Judge Gotsch has issued a

Report & Recommendation in which he recommends that the lawsuit be dismissed for

failure to prosecute because it appears that Clark has abandoned the prosecution of her

case. [DE 22.]

       The Report & Recommendation was issued on March 26, 2019, and gave Clark 14

days after being served with a copy to file any objections to the dismissal of her case.

The Report & Recommendation was mailed to Clark’s last known address, but was

returned as undeliverable. [DE 23.] The Postal Service’s “Return to Sender” stamp

indicated what appeared to be a forwarding address for Clark. I directed the Clerk to

mail a copy of the Report & Recommendation to the forwarding address, and granted

Clark to May 1 to file any objections. That mailing was also returned as undeliverable,

this time showing no forwarding address. No objections to the recommended dismissal

of the case have been filed.
      ACCORDINGLY:

      In the absence of any objections, and pursuant to 28 U.S.C. §636(b), Magistrate

Judge Gotsch’s Report and Recommendation [DE 22] is ACCEPTED AND ADOPTED,

and this case is DISMISSED pursuant to Fed.R.Civ.P. 41(b) for failure to prosecute. The

matter is thereby CLOSED.

      ENTERED: May 3, 2019.


                                         /s/ Philip P. Simon
                                        PHILIP P. SIMON, JUDGE
                                        UNITED STATES DISTRICT COURT
